PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,376,495
Issue Date:   13 Aug 2019
Application No. 15/821,634
Filing or 371(c) Date: 22 Nov 2017
Attorney Docket No.   210112-9006-US01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 3.81, filed 12 October 2021, which is being treated as a request to correct the applicant’s information by way of a Certificate of Correction, under 37 CFR 1.182, for the above-identified patent.

The petition is GRANTED.

The petition under 37 CFR 1.182 required an additional $140 fee under 37 CFR 1.17(f), which was charged to Petitioner’s deposit account, as authorized. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

The Certificate of Corrections Branch will be notified of this decision granting the petition under 37 CFR 1.182 directing issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET